Citation Nr: 0700902	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  02-00 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational benefits under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  He died in September 1999.  The appellant is 
his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision by a Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).

In a January 2003 decision, the Board denied the appellant's 
claims.  In June 2003, the United States Court of Appeals for 
Veterans Claims (Court) granted a motion of the Secretary of 
VA, and vacated the Board decision, and remanded the case to 
the Board for further development and readjudication.

The Board remanded the case to the RO in November 2003.  In a 
September 2004 decision, the Board denied the appellant's 
claims.  In December 2005, the Court granted a joint motion 
of the Secretary of VA and the appellant, and vacated the 
September 2004 Board decision, and remanded the case to the 
Board for readjudication.


FINDINGS OF FACT

1.  The veteran's death certificate lists the immediate cause 
of his death as end stage Alzheimer's disease, with 
underlying causes of death of rheumatic heart disease, mitral 
insufficiency, atrial fibrillation, hypertension, congestive 
heart failure, and benign prostatic hypertrophy.

2.  The veteran did not suffer from rheumatic fever during 
his active duty service.  

3.  The disorders that caused the veteran's death did not 
manifest during the veteran's military service or for many 
years thereafter, nor were they otherwise related to the 
veteran's service.

4.  At the time of the veteran's death, service connection 
had not been established for any disability.

5.  No service-connected disability was an immediate or 
contributing cause of the veteran's death; nor was any 
service-connected disability etiologically related to the 
cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2006).

2.  The criteria for entitlement to a dependent's educational 
assistance allowance have not been met.  38 U.S.C.A. § 3501 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the VA Appeals Management Center issued the 
veteran a VCAA notice in February 2004.  That notice informed 
the appellant of the type of information and evidence that 
was needed to substantiate claims for service connection for 
the cause of the veteran's death and for dependent's 
educational benefits.  That notice did not inform the 
appellant of the type of evidence necessary to establish a 
disability rating or an effective date for the disabilities 
of the veteran claimed to have been service connected.  
Despite the inadequacy of the VCAA notices as to the elements 
of establishing a disability rating or an effective date, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision in those issues that the 
Board is presently deciding.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board herein finds that the veteran did not 
have a service-connected disability prior to his death, and 
denies the appellant's claims for service connection for the 
cause of death and for dependent's educational benefits.  As 
the claims are denied, the RO will not be assigning a rating 
or effective date for service-connection for any disability 
of the veteran, and there is no possibility of prejudice to 
the appellant on the matters of assignment of a rating or an 
effective date.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
An opinion has been obtained from an independent medical 
expert, and the appellant and her representative have been 
furnished a copy of the opinion and the appellant's 
representative has issued a response which is of record and 
has been considered by the Board.  In sum, the appellant has 
had a meaningful opportunity to participate in the processing 
of her claims.  The Board finds that VA has adequately 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
appellant, the Board finds such error to be harmless error 
that would not reasonably affect the outcome of the 
appellant's claims.



Service Connection for the Cause of Death

The veteran died in September 1999.  The death certificate 
lists the immediate cause of death as end stage Alzheimer's 
disease, with underlying causes of death of rheumatic heart 
disease with mitral insufficiency and atrial fibrillation, 
hypertension, and congestive heart failure.  The certifying 
physician listed benign prostatic hypertrophy as another 
significant condition contributing to death but not resulting 
in the other underlying causes of death.

The appellant seeks to establish service connection for the 
cause of the veteran's death.  To do so, evidence must show 
that disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, there must 
have been a causal connection.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant contends that the veteran had rheumatic fever 
during service, and that the rheumatic fever during service 
led to rheumatic heart disease that caused or contributed to 
causing the veteran's death.

During the veteran's lifetime, VA did not find that he had 
any service-connected disability.  In August 1999, the RO 
received the veteran's claim for service connection for 
rheumatic heart disease residual to rheumatic fever during 
service.  In August 1999, the RO sent the veteran a letter 
describing the evidence necessary to substantiate his claim.  
The veteran died in September 1999, and the appellant 
submitted a claim for Dependency and Indemnity Compensation 
as a survivor of a veteran who died from a service-connected 
cause.  Thereafter, the RO developed and adjudicated the 
appellant's claim, and did not take further action on the 
veteran's claim.

The veteran's service medical records reflect that no heart 
disorder was noted on his July 1942 service entrance 
examination.  The veteran was seen in May 1944 for a fever of 
undetermined cause.  He had eight sick days as a result of 
that illness.  He was also seen in May 1944 for a fungus 
infection on the skin of a buttock.  In June 1944, he was 
seen reporting a several week history of progressive 
tiredness, headache, dizziness, poor appetite, insomnia, and 
nervousness.  His temperature was normal, and examination was 
essentially negative.  He had five sick days.  The treating 
practitioner's impression was operational fatigue.  In July 
1944, the veteran was seen for a fever of undetermined cause.  
He had headache, backache, nausea, and malaise.  On 
examination, the pharynx, heart, lungs, and abdomen were 
normal.  He had fourteen sick days.  No heart disorder was 
noted on the veteran's November 1945 service separation 
examination.

The claims file contains records of private medical treatment 
of the veteran in the 1980s and 1990s.  Those records show 
diagnosis and treatment of heart disorders.  Many records 
from the early 1980s forward reflect that the veteran 
reported having had rheumatic fever during service in World 
War II.  The earliest date of onset of heart disorder 
manifestations related in available records is the mid-1970s.  
In an August 1983 rheumatology consultation, for example, the 
consulting physician noted that six or seven years earlier 
the veteran had developed shortness of breath, slight chest 
pain, and palpitations, and was found to have grade four/six 
mitral insufficiency.  The examiner's assessment was valvular 
heart disease, predominantly mitral stenosis, probably 
secondary to rheumatic fever.

In 2001, the RO requested that a VA physician review the 
claims file and provide an opinion.  In an October 2001 
opinion, M. N., M.D., indicated that physicians used a set of 
criteria called the Jones Criteria to determine whether an 
illness could be diagnosed as rheumatic fever.  Dr. N. noted 
that the veteran's service medical records from 1944 and 1945 
did not state that the veteran had any of the signs listed as 
major criteria in the Jones Criteria.  Dr. N. noted that 
rheumatic fever was common in the 1940s, but concluded that 
the evidence did not show that the veteran had rheumatic 
fever at that time.

In January 2002, private physician S. B. S., M.D., wrote that 
he had treated the veteran while he had endocarditis.  Dr. S. 
stated:

[The veteran's] endocarditis was a direct 
result of having rheumatic fever and 
rheumatic heart valve which then 
subsequently became infected.  Any 
subsequent problems related to this valve 
such as congestive failure would be 
related in my opinion to the rheumatic 
fever.

In February 2002, nurse practitioner B. W., R.N., M.S.N., 
A.N.P., wrote that she had cared for the veteran, in a 
nursing home, in the last few weeks of his life.  Ms. W. 
stated that the veteran's exacerbated congestive heart 
failure ultimately caused his death.

As noted above, in December 2005, the Court granted a joint 
motion of the Secretary of VA and the appellant, and vacated 
the September 2004 Board decision, and remanded the case to 
the Board for readjudication.  In the joint motion, the 
parties agreed that the Board had relied on an inadequate 
medical opinion, i.e., Dr. N.'s opinion.  The parties stated 
that, contrary to Dr. N.'s opinion, there was evidence that 
the veteran met the Jones Criteria for a diagnosis of 
rheumatic fever, as the veteran had endocarditis.

In June 2006, the Board requested an independent medical 
expert opinion regarding the likely etiology of the veteran's 
heart disease and the likely cause of his death.  The Board 
asked for opinions about the likelihood, based on the 
evidence, that the veteran had acute rheumatic fever during 
service, that the bacterial endocarditis he had in 1987 was 
rheumatic heart disease, and that any rheumatic heart disease 
he had was related to rheumatic fever or other events in 
service.

In October 2006, J. R. M., M.D., Chief of the Cardiology 
Section of the Northeastern Ohio Universities College of 
Medicine (NEOUCOM), reviewed the veteran's record and 
provided an opinion in response to the Board's questions.  In 
response to the Board's first question, Dr. M. noted that the 
veteran's temperature was normal when he was seen for fatigue 
in June 1944, and that fatigue was not reported when the 
veteran was found to have a fever in July 1944.  Therefore, 
it did not appear that the fatigue and fever were present at 
the same time.  Dr. M. concluded that there was "no factual 
evidence in the veteran's service medical records to support 
a diagnosis of acute rheumatic fever during his period of 
active military service."

In response to the Board's second question, Dr. M. noted that 
findings of a 1988 echocardiographic study of the veteran's 
heart were "more consistent with myxomatous degeneration of 
the mitral valve, rather than a rheumatic etiology."  Dr. M. 
explained that carditis, as included in the Jones Criteria 
for diagnosing rheumatic fever, referred to pancarditis, 
which was separate from and unrelated to bacterial 
endocarditis.  He indicated that bacterial endocarditis was 
not a manifestation of acute rheumatic fever according to the 
Jones Criteria.  Dr. M. stated that it was as likely as not 
that the veteran's mitral valve pathology was identifiable as 
rheumatic heart disease.

In response to the Board's third question, Dr. M. opined:

It is unlikely that the patient's 
possible rheumatic heart disease had its 
clinical onset in-service or was caused 
by an in-service event such as acute 
rheumatic fever.

In reviewing Dr. M.'s opinion, the Board noted that, in his 
response to the Board's second question, Dr. M. had appeared 
to explain that medical findings tended to show that the 
veteran's heart disease was not rheumatic heart disease.  The 
Board found that Dr. M.'s conclusion, that it was as likely 
as not that the veteran's bacterial endocarditis was best 
identified as rheumatic heart disease, seemed inconsistent 
with Dr. M.'s explanation.  In October 2006, the Board wrote 
to Dr. M. and asked him to clarify his opinion on this point.

In November 2006, Dr. M. indicated that he was amending his 
opinion to say that it was highly unlikely that the veteran's 
mitral valve pathology was identified as rheumatic heart 
disease.  Dr. M. explained that it was difficult to evaluate 
data as old as those in the veteran's case, and that this had 
made a decision on the Board's second question difficult.  He 
indicated that, overall, "highly unlikely" was more 
appropriate than "as likely as not" to describe the 
likelihood that the veteran's mitral valve pathology in the 
1980s was rheumatic heart disease.

There is disagreement among the medical opinions pertinent to 
the likelihood that the veteran's heart disease was related 
to rheumatic fever during service.  Dr. S. firmly supported a 
connection between the veteran's heart valve problems and 
past rheumatic fever.  Dr. S. assumed that the veteran had a 
history of rheumatic fever.  Other physicians who have 
commented on the veteran's case have concluded that the 
available information does not show that the veteran had a 
history of rheumatic fever.

Dr. N. applied the Jones Criteria to explain why he believed 
that the evidence did not show that the veteran had rheumatic 
fever during service.  The Court ratified the finding of VA 
and the appellant that Dr. N.'s opinion did not adequately 
address the question of whether the veteran's endocarditis 
satisfied the Jones Criteria for a diagnosis of rheumatic 
fever.  However, the opinion of Dr. M. addressed that 
question.  He explained that the bacterial endocarditis that 
the veteran had was distinguishable from the pancarditis 
typically associated with rheumatic fever.

In the face of conflict between medical opinions, the Board 
must determine which opinions are more probative.  In this 
case, both Drs. N. and M. reviewed the veteran's medical 
records from service and from the 1980s and 1990s.  Those two 
physicians also provided reasons and bases for their 
opinions.  Dr. S. did not indicate whether he had reviewed 
any of the veteran's records, and he did not discuss the 
basis for his assumption that the veteran had a history of 
rheumatic fever.  He stated his opinion without elaborating 
reasons and bases.

A fully informed medical opinion, based on objective 
documentation and review of all relevant records, is more 
probative than an opinion based on related history or memory.  
See Rollings v. Brown, 8 Vet. App. 8 (1995); Owens v. Brown, 
7 Vet. App. 429 (1995).  In this case, Drs. N. and M. had 
access to a more complete and objective history of the 
veteran's in-service and post-service symptomatology, and 
they each gave rationale for their conclusions.  Dr. S did 
not report having reviewed records, and did not explain his 
opinion.  Therefore, the Board finds that the opinions of 
Drs. N. and M. collectively are more probative than those of 
Dr. S., particularly on the essential question of whether the 
veteran had rheumatic fever during service.

The Board acknowledges the appellant's assertion that one or 
both of the fevers for which the veteran was treated in 
service were rheumatic fever.  The appellant, however, has 
not reported having medical training, and is not competent to 
render medical diagnoses or opinions as to medical causation.  
Matters involving diagnostic skills must be addressed by 
medical experts.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In this case, physicians have considered this 
diagnostic question.  The physicians who reviewed the medical 
evidence from before and after the veteran's service 
concluded that the evidence does not tend to show that he had 
rheumatic fever during service.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  There are indications that 
the evidence in this case leaves a degree of uncertainty.  
Dr. M. acknowledged that it was difficult to decide how 
likely or unlikely it was that the veteran's valvular heart 
pathology was rheumatic in nature.  Overall, however, the 
positive evidence and negative evidence in this case are not 
balanced.  The physicians who reviewed the veteran's records 
ultimately found it unlikely that the veteran had rheumatic 
fever in service.  Dr. M.'s explanation, distinguishing the 
veteran's bacterial endocarditis from pancarditis typically 
related to rheumatic fever, is more convincing than the 
association of the veteran's valvular heart disease with 
rheumatic fever by physicians who accepted the veteran's 
account of past rheumatic fever without having reviewed the 
veteran's medical records.  The Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran had rheumatic heart disease as a result of rheumatic 
fever in service.  As no direct or contributory cause of the 
veteran's death was service connected, the Board denies the 
appeal for service connection for the cause of the veteran's 
death.



Entitlement to Dependent's Educational Benefits

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or must 
have been evaluated as permanently and totally disabled due 
to service-connected disability prior to his death.  See 
38 U.S.C.A. § 3501.  For the reasons discussed above, the 
Board finds that the veteran's death was not related to a 
service-connected disability.  Service connection was not in 
effect for any disabilities during the veteran's lifetime, 
nor is there evidence that the veteran was permanently and 
totally disabled due to service-connected disability.  The 
criteria for eligibility for educational assistance under the 
provisions of Chapter 35 have not been met.


ORDER

The appeal is denied as to both issues.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


